Exhibit 99.1 OPTI CANADA INC. AMENDED Report of Voting Results (Section 11.3 of National Instrument 51-102) In accordance with section 11.3 of National Instrument 51-102 Continuous Disclosure Obligations, this report describes the matters voted upon and the outcome of the votes at the annual meeting of shareholders of OPTI Canada Inc. (the "Corporation") held on April 29, 2010 in Calgary, Alberta: Outcome of Vote The election of the following nominees as directors of the Corporation to hold office until the next annual meeting of shareholders: For: Withheld: IAN W. DELANEY CHARLES L. DUNLAP EDYTHE (DEE) MARCOUX CHRISTOPHER SLUBICKI JAMES M. STANFORD BRUCE WATERMAN The appointment of PricewaterhouseCoopers LLP, Chartered Accountants, to hold office until the close of the next annual meeting of shareholders at such remuneration as may be fixed by the directors of the Corporation Carried
